Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Mexico on January 26, 2017. It is noted, however, that applicant has not filed a certified copy of the MX/a/2017/001193 application as required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination an adjustable electromagnetic valve with a mechanical intestinal valve arranged at a free end of the casing and a check valve arranged at a free end of the mechanical valve. Hanuka (US 2011/0015475) fails to teach an adjustable electromagnetic valve with a mechanical intestinal valve arranged at a free end of the casing and a check valve arranged at a free end of the mechanical valve. Forsell (US 2010/0217213) teaches an adjustable electromagnetic valve but fails to teach a mechanical intestinal valve arranged at a free end of the casing and a check valve arranged at a free end of the mechanical valve. Arkinstall (US 2003/0220621) while teaching a check valve fails to teach a mechanical intestinal valve arranged at a free end of the casing and a check valve arranged at a free end of the mechanical valve. The prior art device combination of Hanuka, Forsell, and Arkinstall would not arrive at the instant invention as claimed. Further, modification would destroy the intended operation of the prior art devices as the modified device would have multiple valves that hinder the operation and structure from performing normally. For these reasons, claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781